DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Amendment filed on 12/17/2021.
3.	This Office Action is made Notice of Allowance.
4.	Claims 2 and 5 are currently cancelled.
5.	Claims 6-7 are new.
6.	Claims 1, 3-4, and 6-7 numbered accordingly are allowed herein.
Response to Arguments
7.	Applicant’s arguments regarding the amendment filed on 10/29/2021 have been fully considered; however in light of Applicant’s amendment that distinguish over the applied prior art references and produced allowable subject matter the arguments are considered moot and Notice of Allowance is issued herein. 
8.	In light of amendment to claims the claim objection is withdrawn herein.
9.	In light of submission of updated title, the objection to the title of the specification is withdrawn herein.
10.	In light of amendment the claim interpretation is withdrawn herein.
Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 10/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
1.	Claims 1, 3-4, and 6-7 are allowed herein and numbered accordingly. 
2.	As to Independent Claims 1, 4, 6, and 7 the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts, HARRISON et al. US 20190141677 discloses in in Section [0121] Semi-persistent CSI (i.e. channel state information see 0002) reporting is activated or deactivated by using DCI; Section [0130] C-RNTI, is used to scramble a cyclic redundancy check, CRC, corresponding to the downlink control information (DCI), and used to scramble the DCI for one of activating and deactivating SP CSI report configuration; Section [0219] The semi-persistent CSI activation/deactivation indication can be either explicitly or implicitly signaled and in the case of explicit signaling, one dedicated bit field in DCI can be used; The prior art, Nayeb et al. US 2011/0249578 in particular Section [0132] the WTRU (i.e. user terminal) receive configuration for SPS-CSI grant for activating CSI report; Section [0133] The configured SPS-CSI grant based on DCI scrambled with specific RNTI; Section [0134] The WTRU may stop using or deactivate SPS-CSI based on control signaling (i.e. DCI) described for the activation process; and the prior art Piggin US 20140044072 discloses in Section [0076] the signal processor module 408 of the wireless communication unit (UE) establishes the serving cell that the change notification applies to by interpreting the bit pattern of the padding bits of the DCI Format 1C with the CRC scrambled with the broadcast service identifier (e.g. M-RNTI).
	However, Harrison, Nayeb, and Piggin are silent on do not render obvious in combination with other limitations in the independent claim 1 and 4 the claim elements A  terminal comprising: a receiver that receives downlink control information indicating activation or deactivation of semi-persistent channel state information; and a processor that controls 
However, Harrison, Nayeb, and Piggin are silent on do not render obvious in combination with other limitations in the independent claim 6 and 7 the claim elements A base station comprising: a transmitter that transmits, to a terminal, downlink control information indicating activation or deactivation of semi-persistent channel state information; and a processor that controls reception of the semi-persistent channel state information, transmitted from the terminal, according to an interpretation of a certain bit field included in the downlink control information based on an RNTI applied to a CRC of the downlink control information, wherein the interpretation of the certain bit field included in the downlink control information is changed when a certain RNTI is applied to the CRC of the downlink control information.
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited are allowed. 
The Examiner note that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for claims 1, 3-4, and 6-7 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, claims 1, 3-4, and 6-7 are allowed (as previously addressed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

January 14, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477